Citation Nr: 0711117	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-22 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest concussion injury other than residuals of fractured 
ribs.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an increased rating for a lumbar 
intervertebral disc syndrome, with degenerative arthritis, 
currently evaluated as 40 percent disabling.

5.  Entitlement to a compensable rating for residuals of 
fractured ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, and from June 2002 rating 
decisions by the RO in New York, New York.  

The Board remanded the case in January 2004 for further 
development.  In March 2006, the Board once again remanded 
the veteran's appeal for additional development.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The record reflects that VA examinations were scheduled 
in July 2006, and the veteran failed to appear for any 
examination.

2.  In a December 2006 supplemental statement of the case 
(SSOC), the Appeals Management Center (AMC) informed the 
veteran that he had failed to appear for VA examinations and 
provided him with 60 days to respond.

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations. 

CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a chest concussion injury other than residuals of 
fractured ribs, a right knee disability, and a left knee 
disability; as well as entitlement to increased ratings for a 
lumbar intervertebral disc syndrome, with degenerative 
arthritis; and residuals of fractured ribs, are denied due to 
the veteran's failure to report, without good cause, for VA 
compensation examinations.  38 C.F.R. § 3.655(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a) (West 2002), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A (West 2002).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2003, January 
2004, and March 2006 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish disability 
ratings for the service connection claims on appeal, and 
effective dates for all claims.  Thereafter, the claims were 
readjudicated in the December 2006 SSOC.  The failure to 
provide notice of the type of evidence necessary to establish 
effective dates for each claim, and, where pertinent, 
disability ratings is harmless because the claims are denied 
as a matter of law and any questions as to these points are 
moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  One of the 
rating decisions on appeal, from December 1998, predates the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Although notice was not 
completely provided to the appellant until after the initial 
adjudication, he was not prejudiced.  The content of the 
March 2003, January 2004, and March 2006 notices provided to 
the appellant, taken together, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2006) regarding VA's duty to notify.  The veteran 
was thereafter afforded every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  As noted, the claims were thereafter readjudicated 
in December 2006.  Hence, the actions taken by VA cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims 
before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that notification 
does not require an analysis of the evidence already 
contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
however, the claim shall be denied.  Id.; see also 38 C.F.R. 
§ 3.160(b) (2006) (defining "original claim" as an initial 
formal application on a form prescribed by the Secretary).  

In this case, the appellant filed an original claim for 
service connection in 1952.  38 C.F.R. § 3.160.  Hence, the 
veteran's claims for service connection for residuals of a 
chest concussion injury other than residuals of fractured 
ribs, a right knee disability, and a left knee disability, 
are "other original claims."  His claims of entitlement to 
increased ratings for a lumbar intervertebral disc syndrome, 
with degenerative arthritis, and residuals of fractured ribs 
are, of course, "claims for increased ratings."  See id.

In March 2006, the Board remanded these claims for additional 
development and adjudicative action, to include having the 
veteran undergo VA examinations to determine, where 
necessary, the etiology or the appropriate disability 
evaluations of the disorders on appeal.

The record reflects that the Albany, New York, VA Medical 
Center scheduled the veteran for examinations in July 2006.  
Multiple notations in the record indicate that the veteran 
failed to appear for any July 2006 VA examination.

In the December 2006 SSOC, the veteran was informed that he 
had failed to appear for the July 2006 examinations.  He was 
provided with 60 days to submit comment on that finding.  The 
record does not reflect that the December 2006 notice of his 
failure to appear was returned as undeliverable, and thus the 
veteran is presumed to have received it.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by VA)).  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
veteran's claims for service connection for residuals of a 
chest concussion injury other than residuals of fractured 
ribs, a right knee disability, and a left knee disability; as 
well as the claims of entitlement to increased ratings for a 
lumbar intervertebral disc syndrome, with degenerative 
arthritis, and residuals of fractured ribs must be denied.  
After the veteran failed to report for any examination in 
July 2006, he was informed in the December 2006 SSOC of his 
failure to so report.  He was provided with 60 days to submit 
comment on that finding.  During that 60-day period, he did 
not submit any evidence or argument as to his reason for not 
reporting for any examination; nor did he ask that any 
examination be rescheduled.  Thus, the Board finds that the 
veteran has not timely submitted any evidence of "good 
cause" for his failure to report for the July 2006 
examinations.  See 38 C.F.R. § 3.655(b).

A September 2006 VA report of contact notes that the 
veteran's wife indicated that the appellant intended to 
withdraw his appeals, and that he had personally given his 
representative a signed statement to that effect.  The 
alleged document never having been received by VA, it was 
requested that the veteran submit such a withdrawal letter 
or, in the alternative, inform VA of his intent to continue 
his appeals so that examinations could be rescheduled.  The 
veteran's wife stated that the only reason he was withdrawing 
his appeals was that he did not "feel good" and that it was 
"hard to get around."  This third-party explanation was 
offered as a reason for the express purpose of explaining the 
intent to withdraw.  It was not presented by the veteran or 
his representative as "good cause" for a failure to show 
for examinations.  The veteran's wife said that she would 
talk with her husband and that VA would be told what he 
wished to do.  Nothing more was heard from the veteran from 
that point forward as to either withdrawing his appeals or 
rescheduling his examinations.  Nor did the veteran's 
representative present on his behalf a "good cause" 
explanation or, indeed, any explanation, for the veteran's 
failure to show for examinations.

The "duty to assist is not always a one-way street.  If a 
veteran wishes to help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purported evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has 
a duty to assist the veteran in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran to show for VA examinations 
or to indicate, when invited, whether he desires the 
rescheduling of examinations.  If he does not do so, there is 
no burden on VA to "turn up heaven and earth" to bring him in 
for examination.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  

As stated above, when a veteran is seeking benefits for "any 
other original claim" or "a claim for an increased rating" 
and fails to appear for examination, without good cause, the 
claims will be denied.  Id.  If the veteran chooses to not 
show for an examination, while at the same time pursuing a 
claim for VA benefits, that is his choice, and he must bear 
any adverse consequences of such action.  Id.  VA has taken 
concerted efforts to assist the veteran in the development 
and adjudication of his claims.  For the reasons stated 
above, the Board finds that further action without response 
or assistance from the veteran constitutes a waste of limited 
government resources.  Cf., Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

Accordingly, the claims of entitlement to service connection 
for residuals of a chest concussion injury other than 
residuals of fractured ribs, a right knee disability, and a 
left knee disability; as well as claims of entitlement to 
increased ratings for a lumbar intervertebral disc syndrome, 
with degenerative arthritis; and residuals of fractured ribs, 
are denied pursuant to 38 C.F.R. § 3.655(b).



ORDER

Entitlement to service connection for residuals of a chest 
concussion injury other than residuals of fractured ribs is 
denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to an increased rating for a lumbar 
intervertebral disc syndrome, with degenerative arthritis, is 
denied.

Entitlement to a compensable rating for residuals of 
fractured ribs is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


